Judgment was entered in the Supreme Court, March 29th 1875,
Per Curiam.
Questions in relation to books of entry as evidence, since the Act of 1869, making the parties witnesses, stand upon a different footing from that on which they stood before. Then, the book itself was the evidence, and the oath of the party was merely supplementary. Now, the party himself is a competent witness, and may prove his own claim as a stranger would have done before the Act of 1869. That the facts contained in the book, either of charge or discharge, of cash or goods, or whatever else is in his personal knowledge, might be proved by a stranger, no one doubts. A clerk, for instance, could prove the account, including cash items, from his own knowledge, and might use the book to refresh his memory. The party now stands by force of *177the act on the same plane of competency as the stranger stood upon, and therefore may make the same proof as a stranger could ; he may also refer to entries made at the time of the transaction in. corroboration of his testimony. Lumping charges would not stand as evidence in a book, but the testimony of the witness that tbe entry was composed of items known to him to be furnished, would be competent to go to the jury. His knowledge that the sum was correct, would make it evidence, leaving the credibility of the fact to be determined by the jury. As this case was put to the jury, we discover no error. Judment affirmed.